DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 41-55 in the reply filed on December 05, 2022 is acknowledged.
Claims 56-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 05, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-45, 47-50, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 6,142,650) in view of Lin et al. (US 10,670,224) and Nagashima (US PG Pub. 2009/0128717).

Regarding claim 41, Brown et al. disclose: a laser diode (16) configured as a first pump-light device (laser diode pumps harmonic generating crystal 74) with an optical cavity comprising an optical waveguide region and one or more facet regions (laser diode inherently has waveguide region and facets) and configured to output a first laser light characterized by a first wavelength (wavelength of laser diode) through at least one of the facet regions (Figs. 1 and 5, col 4, lines 1-9, col 7, lines 5-22); a first wavelength converter (crystal 72 or harmonic generating crystal 74) optically coupled to a first pathway to receive the first directional electromagnetic radiation from the first pump-light device, wherein the first wavelength converter is configured to convert at least a fraction of the first laser light with the first wavelength to at least a second wavelength that is longer than the first wavelength (Figs. 1 and 5, col 4, lines 1-9, col 7, lines 5-22); a package (50) configured with a common support member to support the laser diode and the first wavelength converter (Figs. 1 and 5, col 5, lines 16-20, col 7, lines 5-22); a compact housing (12) configured to have a surface member enclosing the package and an inner fixture, and have a front aperture (24) (Figs. 1 and 5, col 3, line 64 to col 4, line 9, col 7, lines 5-22); a controller (microprocessor controlled electronics to modulate laser beam) including at least a laser driver module disposed at the inner fixture to drive and encode the first laser light to carry a data stream (Fig. 1 col 4, lines 24-37); a portable power supply (battery pack 30) disposed on the inner fixture to couple with the controller and one or more input ports at the surface member (Fig. 1 col 4, lines 24-37); a beam shaper (one or more of 52, 54, 56, 58) with the front aperture (Fig. 1, col 5, lines 17-22); and a beam transmitter (one or more of 52, 54, 56, 58) combined with the front aperture (Fig. 1, col 5, lines 17-22).
Brown et al. do not disclose: a nitrogen containing laser diode; and to generate a white-color emission comprising at least the second wavelength; beam shaper configured to collimate the white-color emission; to transmit a directional light beam of the white-color emission carrying the data stream in a lighting path.
Lin et al. disclose: a nitrogen containing laser diode; and to generate a white-color emission comprising at least the second wavelength (Fig. 1, col 11, line 62 to col 12, line 25); to transmit a directional light beam of the white-color emission carrying the data stream in a lighting path (col 10, lines 8-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown by using a nitrogen containing laser diode (blue laser diode) as the diode source, a phosphor as the wavelength converter and lenses of any suitable type for the output optics in order to produce and directionally emit a white light output.
Brown as modified do not disclose: beam shaper configured to collimate the white-color emission.
Nagashima et al. disclose: laser projection system comprising a collimating lens (Fig. 3, [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by adding a collimating lens into the system in order to reduce the beam divergence before output.

Regarding claim 42, Brown as modified disclose: wherein the nitrogen containing laser diode is a gallium and nitrogen containing laser diode emitting a first peak wavelength in the violet wavelength region of 390 nm to 420 nm, the blue wavelength region of 420 nm to 480 nm, or the green wavelength region of 480 nm to 540 nm (445 nm to 465 nm) (Lin, Fig. 1, col 11, line 62 to col 12, line 25).

Regarding claim 43, Brown as modified do not disclose: wherein the first wavelength converter is comprised of a phosphor member including a ceramic yttrium aluminum garnet (YAG) doped with Ce, or a single crystal YAG doped with Ce, or a powdered YAG comprising a binder material; and wherein the phosphor member has an optical conversion efficiency of at least 50 lumen per optical watt.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as a ceramic yttrium aluminum garnet (YAG) doped with Ce, or a single crystal YAG doped with Ce, or a powdered YAG comprising a binder material; wherein the phosphor member has an optical conversion efficiency of at least 50 lumen per optical watt based on its suitability for the device.  

Regarding claim 44, Brown as modified do not disclose: further comprising an infrared-emitting laser diode configured as a second laser device to output a second laser light characterized by a third wavelength in an infrared portion of the electromagnetic spectrum, wherein the second laser light is coupled to a second pathway toward the first wavelength converter to generate an infrared emission; wherein the infrared-emitting laser diode is configured to lase the infrared electromagnetic radiation characterized by a third wavelength in the 700 nm to 1100 nm range, a wavelength in the 1100 to 2500 nm range, or a wavelength in the 2500 nm to 15000 nm range.
However, Brown et al. disclose: a second laser device to output a second laser light (138) characterized by a third wavelength, wherein the second laser light is coupled to a second pathway (Fig. 9, col 10, lines 50-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by adding a second laser device coupled to a second pathway toward the first wavelength converter in order to output light at different wavelengths. 
Brown as modified do not disclose: an infrared-emitting laser diode; to generate an infrared emission; wherein the infrared-emitting laser diode is configured to lase the infrared electromagnetic radiation characterized by a third wavelength in the 700 nm to 1100 nm range, a wavelength in the 1100 to 2500 nm range, or a wavelength in the 2500 nm to 15000 nm range.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a light emitting device comprising a second laser device to output a laser light at a third wavelength. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the third wavelength by routine experimentation.

Regarding claim 45, Brown as modified disclose: semiconductor material is comprised of a bulk material, double hetereostructure, quantum well, quantum wire, or a quantum dot structure (quantum well laser) (Lin, col 12, lines 30-39).
Brown as modified do not disclose: wherein the infrared-emitting laser diode comprises a semiconductor material selected from one or more of Si, Ge, GaAs, InP, InGaAs, InAs, InAlAs, AlGaAs, AlInGaP, InGaAsP, InGaAsSb, GaSb, GaInSb, InSb, CdTe, [HgxCd1-x]Te.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as a semiconductor material selected from one or more of Si, Ge, GaAs, InP, InGaAs, InAs, InAlAs, AlGaAs, AlInGaP, InGaAsP, InGaAsSb, GaSb, GaInSb, InSb, CdTe, [HgxCd1-x]Te based on its suitability for the device.

Regarding claim 47, Brown as modified disclose: further comprising a heatsink (TEC 34) enclosed in the housing member and attached with the inner structure to support the package of the nitrogen containing laser diode and the first wavelength converter (Brown, Fig. 1, col 4, lines 10-23).

Regarding claim 48, Brown as modified do not disclose: wherein the laser driver module in the controller is configured to generate modulated light signal at a modulation frequency range of about 50 to 500 MHz, 500 MHz to 5 GHz, 5 GHz to 20 GHz, or greater than 20 GHz based on the data stream.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, the laser driver module in the controller is configured to generate modulated light signal at a modulation frequency (Brown, col 4, lines 38-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the modulation frequency by routine experimentation.

Regarding claim 49, Brown as modified do not disclose: wherein the controller is configured to receive the data stream via at least one of the one or more input ports through a wired or wireless communication scheme.
Lin et al. disclose: sensors to receive data that are coupled to the controller through a wired or wireless communication scheme (Fig. 33, col 42, lines 23-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by coupling sensors to the controller in order to monitor the data stream outputted by the light emitting device.

Regarding claim 50, Brown as modified disclose: wherein the beam shaper comprises one or a combination of more optical elements selected a list of slow axis collimating lens, fast axis collimating lens, aspheric lens, ball lens, total internal reflector (TIR) optics, parabolic lens optics, refractive optics, and micro-electromechanical system (MEMS) mirrors configured to direct, collimate, focus the white-color emission and/or the infrared emission to at least modify an angular distribution thereof (Nagashima, Fig. 3, [0077]).

Regarding claim 52, Brown as modified disclose: the portable smart-lighting device of claim 41 is configured in a handheld flashlight device, security spot light device, bike-mounted light device, vehicle-mounted light device, drone-mounted light device for use in portable field applications including spotlighting, IR imaging, projection display, spatially dynamic lighting, WiFi LiFi, visible/IR light communication, internet connection, general lighting, commercial lighting and display, defense and security, search and rescue, industrial processing, internet communications, or agriculture or horticulture (handheld flashlight device) (Brown, Fig. 1, col 3, lines 64-67).

Regarding claim 53, Brown as modified disclose:  wherein the controller further comprises a pulse generator configured to modulate the first laser light or the second laser light to generate pulsed signals (Brown, col 4, lines 38-45) for either visible-light depth sensing detection or IR light depth-sensing detection or for dual detection with both visible light signal and IR light signal carrying the pulsed signals, wherein the beam transmitter is configured to project either the white-color emission or the infrared emission or both to a target of interest (taught by the device of Brown as modified).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 6,142,650) in view of Lin et al. (US 10,670,224), Nagashima (US PG Pub 2009/0128717) and Raring et al. (US PG Pub 2017/0051884).

Regarding claim 46, Brown as modified do not disclose: wherein the package configured to support the nitrogen containing laser diode and the first wavelength converter is a surface mount device (SMD) package and wherein the common support member is configured from a base of the SMD package.
Raring et al. disclose: a surface mount device (SMD) package and wherein the common support member is configured from a base of the SMD package (Fig. 31C, [0363]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by placing the nitrogen containing laser diode and first wavelength converter on a surface mount device package in order to allow for on wafer testing of the laser diode.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 6,142,650) in view of Lin et al. (US 10,670,224), Nagashima (US PG Pub 2009/0128717) and Patino et al. (US PG Pub 2004/0212350).

Regarding claim 51, Brown as modified do not disclose: wherein the portable power supply comprises a high-capacity battery that is chargeable through a charging port disposed on the surface member of the compact housing, wherein the high-capacity battery includes a circuitry with over-charge protection, over-discharge protection and short-circuit protection and including negative-temperature-coefficient protection.
Patino et al. disclose: high-capacity battery that is chargeable through a charging port, wherein the high-capacity battery includes a circuitry with over-charge protection, over-discharge protection and short-circuit protection and including negative-temperature-coefficient protection ([0017], [0020], claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by using the high-capacity battery of Patino that is chargeable through a charging port disposed on the surface member of the compact housing in order to increase the operating time of the device.

Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 6,142,650) in view of Lin et al. (US 10,670,224), Nagashima (US PG Pub 2009/0128717) and Ahmed (US PG Pub 2019/0107389).

Regarding claim 54, Brown as modified do not disclose: further comprises a detector disposed near the front aperture of the compact housing to receive pulsed signals reflected from the target of interest to obtain depth sensing information.
Ahmed discloses: a detector disposed to receive signals reflected from the target of interest to obtain depth sensing information (Fig. 2, [0025]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by placing a detector near the front aperture and adding the detection system of Ahmed in order to use the lighting device for depth detection.

Regarding claim 55, Brown as modified do not disclose: further comprises a receiver disposed near the front aperture of the compact housing, the receiver is configured to detect a directional light beam of a white-color emission or an infrared emission carrying the data stream in a lighting path transmitted from a replicate portable smart-lighting device.
Ahmed discloses: a detector disposed to receive signals (Fig. 2, [0025]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by placing a detector near the front aperture in order detect incoming coherent radiation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rahum et al. (US PG Pub 2011/0134947) disclose: a laser assembly comprising a pump laser, wavelength converter, housing and controller. Rahum et al. do not disclose: a nitrogen containing laser diode, portable power supply, beam shaper and beam transmitter. van de Ven (US PG Pub 2016/0286616) disclose: a laser assembly comprising a pump laser, wavelength converter, housing and controller. Van de Ven does not disclose: portable power supply, beam shaper and beam transmitter. Raring et al. (US 10,222,474) disclose: a laser diode-based lighting system comprising an integrated package holding at least a gallium and nitrogen containing laser diode and a wavelength conversion member to generate white color emission. Raring et al. do not disclose: portable power supply and beam transmitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828